Title: From George Washington to Major General Horatio Gates, 11 June 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters Smiths Clove [N.Y.] June 11th 1779
        
        I have duly received your two letters of the 25th and 30th of May which the situation of affairs in this quarter prevented my acknowledging sooner. I can only lament that your prospects of reinforcement are so unfavorable—The appearances are not better for the main army. It would almost seem as if the States were determined to let our security depend intirely on a want of enterprise in the enemy.
        With respect to my plans the only offensive ones I could have in contemplation independent on contingencies has been announced to you—I mean the Western expedition. Our defensive ones must depend on the movements of the enemy—I imagined you had too just an idea of the comparitive state of their strength and ours to make a particular explanation on this head necessary—But the opinion you express in your last of the glorious opportunity of making an attack upon New York, shows that you must either greatly overrate our force or undervalue that of the enemy—Indeed you are intirely mistaken in your estimate of the detachments which have gone from New York since the first of October last—Including that to Virginia which has lately returned—they did not amount to much more than one half the number you mention—at the highest calculation they could not exceed 9500—The force then remaining at New York and its dependencies by the lowest computation was not less than 9000

serviceable men—it is now 11,000. You will judge from this state of facts whether the opportunity for attacking New York was a very glorious one or not.
        I am almost intirely in the dark as to foreign prospects and can therefore give you no light on that head—I have little more for my own government than news paper intelligence—common report and conjecture.
        Instantly on the receipt of yours of the 25th of May I dispatched an extract from it to Congress & urged an immediate and competant supply of money.
        I agree with you that a precedent of payment for deficiency of rations would be dangerous and very hard to get over.
        You will have heard that the enemy have made a movement up the North River and taken possession of Verplank’s and stoney points opposite each other—They are fortifying and seem determined to keep possession—It is judicious on their part and will be productive of advantages to them and inconveniences to us which will be too obvious to you to need enumeration—They have about 6000 Men in the two divisions—A part of those which came up at first have since returned to New York An attempt to dislodge them, from the natural strength of the positions, would require a greater force & apparatu⟨s⟩ than we are masters of—All we can do is to lament what we cannot remedy and to endeavour to prevent a further progress on the river—and to make the advantages of what they have now gained as limited as possible. I am Sir Yr Most Obet servant
        
          Go: Washington
        
      